—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 9, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a laundry attendant as a result of failing to notify the employer of a practical joke whereby sewing machine oil was placed in a coworker’s drinking cup. Although claimant did not personally place the hazardous substance in the co-worker’s cup, she nevertheless was aware that the “joke” was being perpetrated. Contrary to the employer’s established policy, claimant failed to report the potentially dangerous situation to the employer. Given claimant’s conduct, which was detrimental to the employer’s best interest and contrary to the standards of behavior that the employer had a right to expect, together with the potentially serious consequences of the incident, we find substantial evidence in the record to support the decision of the Unemployment Insurance Appeal Board that claimant was discharged from her employment due to disqualifying misconduct (see generally, Matter of Rohnke [Hudacs], 192 AD2d 812, 813). Claimant’s remaining contentions, including her assertion that her conduct merely constituted poor judgment, have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.